DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Note: The following Examiner’s Amendment is provided as a clarification of the preliminary amendments to the SPECIFICATION filed by applicants on 5/22/2018 and 10/25/2018.

IN THE SPECIFICATION
The following headers and paragraphs have been inserted following the title on page 1, line 1:



CROSS REFERENCE TO RELATED APPLICATIONS
This application is a 371 National Stage Entry of PCT/IN2016/000141 filed June 2, 2016, and PCT/IN2016/000141 claims priority to Indian Application 1259/KOL/2015, filed December 9, 2015. The contents of PCT/IN2016/000141 filed June 2, 2016, is incorporated by reference in
its entirety.

REFERENCE TO AN ELECTRONIC SEQUENCE LISTING
The contents of the electronic sequence listing
(Sequencelisting __ ANJA0019-l_10-25-2018.txt; Size: 4KB; and Date of Creation: on or about
October 25, 2018) is herein incorporated by reference in its entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB